            Case 2:11-cr-00251-JD Document 707 Filed 08/18/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                               CRIMINAL ACTION

                v.

 JESUS RAMIREZ-ORTEGA, also known as                         NO. 11-251-07
 “PRIMO,” and
 “THE MEXICAN”

                                          ORDER

       AND NOW, this 14th day of August, 2020, upon consideration of Jesus Ramirez-

Ortega’s Emergency Motion for Compassionate Release Pursuant to the CARES Act, First Step

Act and Under 18 U.S.C. 3582(c)(1)(A) & (2) (Document No. 684, filed June 19, 2020),

Government’s Response in Opposition to Defendant’s Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 697, filed July 27, 2020), and Government’s

Supplemental Response in Opposition to Defendant’s Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (Document No. 704, filed August 10, 2020), for the reasons stated in

the Memorandum dated August 14, 2020, IT IS ORDERED as follows:

       1.      To the extent that pro se defendant requests compassionate release under 18

U.S.C. § 3582(c)(1)(A), the Motion is DENIED; and

       2.      To the extent that pro se defendant requests home confinement designation under

the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136,

§ 12003(b)(2), 134 Stat. 281 (2020), the Motion is DISMISSED for lack of jurisdiction under

the CARES Act.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
